DETAILED ACTION

Response to Amendment
This action is in response to the remark entered November 2nd, 2021.
Claims 1 - 16 and 20 - 23 are pending in current application.
Claims 1 - 3, 7- 14 and 20 - 23 are amended.
Claims 17 - 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 5, 7 - 14, 16 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (WO 2015/023834) in view of Begg (US Pat Pub No. 2014/0135704).

Regarding claim 1, Cooper et al shows a computer-assisted teleoperated system (See at least Para 0003 for related art discussed da Vinci surgical system; also on Para 0001 for precedent reference for preload surgical instrument interface, controller and adaptor) comprising: an instrument manipulator assembly including a preload assembly (See at least Para 0017 for surgical apparatus including a preload assembly); 
a motor controller coupled to the preload assembly ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also on at least Para 0113, 0114 and Figure 2 for controller 290 implemented as functional component on system 200 coupled with surgical device assembly as sending command signal to surgical instrument 260 including assembly 300 with preload force on Para 0119 also shown on Figure 3), directly controlling a preload provided by the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending command signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3), by issuing commands directly to the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending command signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3); however, Copper et al does not further shows a preload position to be direct controlled; Begg shows the implementation of preload force for direct controlling preload positon of the instrument device.
Begg shows a instrument manipulator including a preload assembly (See at least figure 1 for surgical instrument manipulator 200 including preload assembly 102 also on Figure 29 for preload locking 2902), directly controlling a preload position by issuing commands directly to preload assembly (See at least Para 0071 for first preloaded state/position for deployed in a position protruding from the housing for use in a puncture procedure by bias force maintained by the preload lock on step 1204 and step 1206 for another preload state; the preloading force directly applied to control the preload assembly position).  
It would have been obvious for one of ordinary skill in the art, to provide directly implementation of the preload force toward preload position of Begg, at the time of invention, for the preload force controlling of Copper in order to provide force/position control utilizing preload in minimum invasive surgery for multiple tissue driving minimizing impact, as desired by Begg, Para 0002, for the surgical procedure of Begg and Cooper.  

	Regarding claim 2, Cooper et al shows the instrument manipulator assembly further comprising a housing (See at least Para 0023 for motor pack movably mounted in the housing); a motor pack movably mounted in the housing;
the preload assembly being connected to the housing (See at least Para 0023 for motor pack movably mounted in the housing); and
the preload assembly configured to move the motor pack relative to the housing under direct control of the motor controller (See at least Para 0014 and 0016 for motor pack moveably mounted on the housing; See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4).

Regarding claim 3, Cooper et al shows the preload assembly further comprising: a nut coupled to the motor moves the nut in a first direction and in a second direction (See at least Para 0219 and 0220 also shown on figure 16A to be driven by motor in up and down direction within drive output assembly 543).

Regarding claim 4, Cooper et al shows the preload assembly further comprising: an arm coupled to the motor pack (See at least Para 0297 for arm 2282 connected to motor pack 2281); a preload release lever pivotally mounted on the arm and if the preload release lever is coupled to the nut, movement of the nut is transferred to the arm (See at least Para 0313 for preload releaser lever).

Regarding claim 5, Cooper et al shows movement of the nut is not transferred to the arm if the preload release lever is decoupled from the nut (See at least Para 0329 for surgical instrument decoupled with instrument assembly 240 with preload release lever where two parts disengaged and movement not transferred).

Regarding claim 7, Cooper et al shows a computer-assisted teleoperated system comprising:
an instrument manipulator assembly comprising a housing (See at least Para 0014 for surgical instrument assembly with housing),  
a motor pack (See at least Para 0014 for motor pack), and a preload assembly (See at least Para 0017 for preload assembly in surgical assembly), 
the motor pack being movably mounted in the housing (See at least Para 0023 for motor pack movably mounted in the housing);
an insertion assembly coupled to the instrument manipulator assembly to move the instrument manipulator assembly (See at least Para 0023 for insertion assembly coupled to instrument assembly); 
a motor controller coupled to the instrument manipulator assembly including insertion and preload assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4 See at least Para 0113, 0114 and Figure 2 for controller 290 as functional component on system 200 coupled with surgical device assembly sending command signal to surgical instrument 260 including assembly 300/insertion assembly 331on Figure 3 with preload force; See also Para 0130 for preload assembly 480 controlled by controller), 
 the motor controller configured to directly command the preload assembly to change a position of the motor pack with respect to the housing of the motor pack (See at least Para 0113, 0114 and Figure 2 for controller 290 sending command signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3).

Regarding claim 8, Cooper et al shows the motor controller configured to command the preload assembly to modify a preload force on the motor pack as the insertion assembly moves the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also on Para 0013 for first preload force and second preload force along force proportional transferred with position on Para 0020).

Regarding claim 9, Cooper et al shows the motor controller configured to command the preload assembly to modify a preload force on the motor pack independent of a position of the instrument manipulator assembly and independent of whether the insertion assembly is moving or is stationary (See at least Para 0122 for removal lock out for instrument and sterile adaptor).

Regarding claim 10, Cooper et al shows the motor controller configured to command the preload assembly to release a preload force on the motor pack independent of a position of the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; See at least Para 0122 for removal lock out for instrument and sterile adaptor).

Regarding claim 11, Cooper et al shows a sterile adapter assembly configured to be mounted on the instrument manipulator assembly (See at least Para 0163 for sterile adaptor assembly 250); the motor controller configured to maintain the motor pack at a no preload position if the sterile adapter assembly is not mounted on the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0319 at withdrawn position no preload force and disengaged).

Regarding claim 12, Cooper et al shows the motor controller configured to command the preload assembly to change the position of the motor pack to a low preload position (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also at least Para 0117 at first/low), after the sterile adapter assembly is mounted on the instrument manipulator assembly (See at least Para 0115 for assemblies 300 is mounted).

Regarding claims 13 and 21, Cooper et al shows the motor controller configured to command the preload assembly to change the position of the motor pack from the low preload positon to a high preload position after an instrument is mounted in the sterile adapter assembly ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0211 for second preload force and high preload force with high preload position).

Regarding claim 14, Cooper et al shows the motor controller configured to command the preload assembly to change the position of the motor pack to a high preload position after a sterile adapter assembly is mounted on the instrument manipulator assembly (See at least Para 0211 for second preload force and high preload force with high preload position after mounting the assembly). 

Regarding claim 16, Cooper et al shows instrument manipulator assembly further comprising: a mechanical instrument removal lockout assembly (See at least Para 0278 for rotation locking mechanism 1981).

Regarding claim 20, Cooper et al shows a method comprising: if a sterile adapter assembly is not mounted on the instrument manipulator assembly no preload force on a motor pack of an instrument manipulator assembly maintaining by a controller ( See at least Para 0330 for no preload force exists if sterile adaptor is disengaged with adaptor release latch 2635);
increasing a preload force on the motor pack of the instrument manipulator assembly from the no preload force to a first preload force after a sterile adapter assembly is mounted on the instrument manipulator assembly by the controller (See at least Para 0150 for preload force increased when surgical instrument 460 engaged with instrument manipulator assembly 440);
however, Copper et al does not further shows a preload position to be direct controlled provided by a preload assembly;  Begg shows the implementation of preload force for direct controlling preload positon provided by a preload assembly.
Begg shows a instrument manipulator including a preload assembly (See at least figure 1 for surgical instrument manipulator 200 including preload assembly 102 also on Figure 29 for preload locking 2902), directly controlling a preload position by issuing commands directly to preload assembly (See at least Para 0071 for first preloaded state/position for deployed in a position protruding from the housing for use in a puncture procedure by bias force maintained by the preload lock on step 1204 and step 1206 for another preload state; the preloading force directly applied to control the preload assembly position).
It would have been obvious for one of ordinary skill in the art, to provide directly implementation of the preload force toward preload position of Begg, at the time of invention, for the preload force controlling of Copper in order to provide force/position control utilizing preload in minimum invasive surgery for multiple tissue driving minimizing impact, as desired by Begg, Para 0002, for the surgical procedure of Begg and Cooper.    

Regarding claim 22, Cooper et al shows locking out removal of the instrument from the sterile adapter assembly by the motor controller ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0324 for instrumental removal lockout apparatus).

	Regarding claim 23, Cooper et al shows decreasing the preload force on the motor pack of the instrument manipulator assembly to the no preload force by the controller (See at least Para 0330 for no preload force from motor pack).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (WO 2015/023834) in view of Begg (US Pat Pub No. 2014/0135704) and further in view of Choi (US Pat Pub No.2015/0157411).

Regarding claim 6, Copper et al shows the preload assembly further comprising an emergency instrument release button coupled to the preload release lever (See at least Para 0124 for preload release button 482 as emergency release button other than preload release lever); however, Cooper et al does not specify the button is for emergency purpose.
Choi further shows emergency button for tele-operated surgical apparatus (Se at least Para 0097 for emergency stop button on Para 0097). 
	It would have been obvious for one of ordinary skill in the art, to serve the button of Copper as emergency button taught by Choi for further prevent unavoidable and unpredictable instrument motion discussed by Copper et al, Para 0007.

Regarding claim 15, the preload assembly further comprising: an instrument release button configured to release any preload force on the motor pack if the emergency instrument release button is activated; however, Cooper et al does not specify the button is for emergency purpose.
Choi further shows emergency button for tele-operated surgical apparatus (Se at least Para 0097 for emergency stop button on Para 0097). 
It would have been obvious for one of ordinary skill in the art, to serve the button of Copper as emergency button taught by Choi for further prevent unavoidable and unpredictable instrument motion discussed by Copper et al, Para 0007.

Response to Arguments
	In response to applicant’s remark that Copper in view Begg does not shows applicant newly recited claim limitation for motor controller since Begg only shows the manually direct control toward preload but not motor direct control for preload; however, upon further review, skilled in the art further discovered on Cooper, Para 0130, where the motor pack 446 also shown on figure4 is to be controlled by controller 290 for preload track movement actuation as the motor controller.
	Further, it is also noted that the manual actuation of Begg in surgical device potentially provides a fundamental alternative operation solution in emergency status of complex mechanical/electrical malfunction in condition of the ongoing surgical operation facilitating a necessary rudimentary operation completion.  See also claim 15 of applicant’s invention where also discussed the emergency condition potentially also considered emergency further implementation using manual operation device of Begg.
	However, the motor controller term newly recited has now obviated the 35 U.S.C 112(f) interpretation as previously discussed during the interview.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666